Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in reply communication filed on 12/11/2020.
Claims 1-2 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

Response to Argument
Applicant’s arguments filled on filled 12/11/2020 with respect to rejection under 35 U.S.C 103 of claims 1-2 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1 and 2 are allowed.
Claims 1 and 2 are allowable over prior art of record (in particular, Tadashi et al. (JP2006-05597); ZOU et al. (US 2011/0250891)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
	
Regarding claim 1 and 2, "wherein the plurality of cells are grouped into a plurality of groups before measurement by a communication terminal device of a moving speed of the communication terminal device to perform a shift determination for shifting from a first group to a second group of the plurality of groups based on at least one threshold value of the moving speed of the communication terminal device" in combination with other limitations recited in claims 1 and 2.

Note that new closet prior art HEO et al. (US 2013/0272132)discloses peer eNodeBs can include immediately adjacent eNodeBs 208a, 210a, and 214a, but larger and smaller groupings are consistent with examples. The O&M module can be similarly notified over one or more CN communication links; and reconfigurations can be made more efficient with support for group handovers.
However, HEO et al. fails to disclose or render obvious the above italic limitations as claimed.
Thus, Tadashi et al., ZOU et al., and HEO et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from87:00 A.M. to 5:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/             Primary Examiner, Art Unit 2469